          Case 1:20-cv-00638-EDK Document 9 Filed 08/19/20 Page 1 of 1




             In the United States Court of Federal Claims
                                             (Pro Se)


                                                 )
 BRENDA C. ARMSTEAD,                             )
                                                 )
                        Plaintiff,               )
                                                 )             No. 20-638C
        v.                                       )             (Filed: August 19, 2020)
                                                 )
 THE UNITED STATES OF AMERICA,                   )
                                                 )
                        Defendant.               )
                                                 )


                                             ORDER

        Ms. Armstead, proceeding pro se, has filed this civil action against the United States of
America. To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in
fees—a $350.00 filing fee plus a $50.00 administrative fee—or request authorization to proceed
without prepayment of fees by submitting a signed application to proceed in forma pauperis. See
28 U.S.C. §§ 1914, 1915.

       On May 26, 2020, the Clerk of the Court issued a notice to Ms. Armstead that the Court
may dismiss her case because she has not paid the filing fee nor filed an application to proceed in
forma pauperis. Docket No. 4. On June 10, the Court received a letter from Ms. Armstead where
she indicated she would not pay the filing fee. Docket No. 7 ¶ 3.

       Accordingly, the Clerk of the Court is directed to dismiss this case without prejudice.

       IT IS SO ORDERED.


                                                     Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge
